DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/22/2022 has been entered. Claims 1 and 18-33 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/22/2021.
The specification was received on 3/22/2022. This specification is acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 was filed after the mailing date of the Non-Final Rejection on 11/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18, 19 and 20 are objected to because of the following informalities:  
Regarding claim 18, line 1, the limitation “the ejector” appears to be amended to recite “the elongated ejector” in order to refer to same limitation consistently in all the claims.

Regarding claim 19, line 1, the limitation “the ejector” appears to be amended to recite “the elongated ejector” in order to refer to same limitation consistently in all the claims.
Regarding claim 20, line 1, the limitation “the ejector” appears to be amended to recite “the elongated ejector” in order to refer to same limitation consistently in all the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a cartridge receiver compartment configured to receive a cartridge assembly comprising at least one cartridge retention member in lines 4-5 and the limitation “wherein the cartridge receiver has a passage through which the at least one cartridge retention member travels at least in the receiving direction” in lines 7-8 renders the claim indefinite because claim is unclear if the cartridge assembly with at least one cartridge retention member is positively claimed as a part of claimed invention. The limitation “configured to receive a cartridge assembly” implies that cartridge assembly is not claimed positively as a part of claimed invention but the limitation “a passage through which the at least one cartridge retention member travels at least in the receiving direction” implies that the at least one cartridge retention member is positively claimed as a part of claimed invention. For examination purposes, examiner construes that the cartridge assembly and the features associated with the cartridge assembly is positively claimed as a part of claimed invention.
Claims 18-33 being dependent on claim 1 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Plambech (WO 2015/055640 A1) in view of Tucker et al. (US 9,173,995 B1).
Regarding claim 1, Plambech discloses an auto injector (figure 4) for administering injection of a medicament from a cartridge (page 16, lines 9-11, “cartridge”) containing the medicament, the auto injector comprising: 
a housing 201; 
a cartridge receiver 331 with a cartridge receiver compartment (compartment inside element 331) configured to receive a cartridge assembly (entire assembly of “cartridge” on page 16, lines 9-11) when the cartridge assembly is inserted through a cartridge receiver opening (opening at element 335 to allow cartridge insertion) along a longitudinal axis (axis parallel to element 201) in a receiving direction (a direction of moving from element 335 to element 333); 
wherein the cartridge receiver 331 has a passage (passage being opening or lumen that occupies element 338) and a member preventing movement 336 beyond a retention position in a direction opposite of the receiving direction; 
an elongated ejector (integrated structure formed by elements 310, 210, 230 and 220) comprising an ejector support face (face of element 233) for supporting the cartridge or cartridge assembly (page 16, lines 9-11), and a longitudinal ejector slot (slot inside element 220 formed by elements 321, 323, 324, the slot is extending longitudinally at least partially therefore the slot is construed as “a longitudinal ejector slot”) extending towards the ejector support face (face of element 233) from an ejector rest portion 220 wherein the elongated ejector (integrated structure formed by elements 310, 210, 230 and 220) is suspended to move along the longitudinal direction (at least elements 230 and 210 are axially moveable) and is spring-loaded in the direction opposite of the receiving direction (page 14, lines 6-8); and 
an ejector lock (see “L” in figure 4a below or element 231 as an alternative interpretation) supported for turning at least a fraction of a revolution and maintained in a longitudinal position relative to the housing 201; 
wherein the ejector lock (see “L” in figure 4a below or element 231 as an alternative interpretation) has an ejector lock support portion (portion in element “L” in figure 4a below (or a portion of element 231 having an outer surface) that is configured to align with and slide along the longitudinal ejector slot (page 18, lines 19-25, 30-35) at a first angle and to be brought to align with the ejector rest portion 220 at a second angle (as shown in fig. 6c, element 210 can be construed to be brought to align with element 220 because in that position, cartridge is properly positioned in the auto injector). Plambech is silent regarding comprising at least one cartridge retention member and the cartridge receiver has a passage through which the at least one cartridge retention member travels at least in the receiving direction.
However, Tucker teaches a design of self-orienting syringe and syringe interface wherein the cartridge assembly 12 comprising at least one cartridge retention member 32 and the cartridge receiver 16 has a passage (hollow portion inside which element 12 is inserted) through which the at least one cartridge retention member 32 travels at least in the receiving direction (insertion direction towards element 10) for the purpose of using a well-known alternative form of locking engagement to engage the cartridge assembly with the cartridge receiver and self-orient the cartridge assembly with the cartridge receiver (column 9, lines 21-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the engagement between the cartridge assembly and the cartridge receiver of Plambech to incorporate at least one cartridge retention member and the cartridge receiver has a passage through which the at least one cartridge retention member travels at least in the receiving direction as taught by Tucker for the purpose of using a well-known alternative form of locking engagement to engage the cartridge assembly with the cartridge receiver and self-orient the cartridge assembly with the cartridge receiver (column 9, lines 21-26).

    PNG
    media_image1.png
    305
    415
    media_image1.png
    Greyscale

Regarding claim 19, Plambech discloses wherein the ejector comprises an ejector rod (rod formed by integrated structure formed by elements 230 and 220), wherein the ejector rod comprises an ejector collar (see “EC” in figure 4 below) arranged about the ejector support face (face of element 233).

    PNG
    media_image2.png
    203
    141
    media_image2.png
    Greyscale


Regarding claim 20, Plambech discloses wherein the ejector (integrated structure formed by elements 310, 210, 230 and 220) comprises an ejector rod 210 comprising one or more ejector cut-outs (see “C” in figure 4a above, essentially referring to empty portions between elements 219 that results in formation of elongated element 219) to form one or more ejector cogs 219 between the one or more ejector cut-outs (see “C” in figure 4a above); and wherein the ejector lock (see “L” in figure 4a above) comprises one or more ejector lock cogs (see “LC” in figure 4a above) between one or more ejector lock cut-outs (see “LCO” in figure 4a above), respectively.

Regarding claim 21, Plambech discloses wherein one or more of the ejector cut-outs (see “C” in figure 4a above) and the ejector cogs 219 have a substantially rectangular shape (figure 4).

Regarding claim 22, Plambech discloses wherein the one or more ejector cut-outs (see “C” in figure 4a above) and the one or more ejector cogs (see “C” in figure 4a above) comprises a portion (surface of element 219 is not a straight line and comprises a slope near element 213 and thus the slope portion can be construed to be inclined relative to the longitudinal axis and relative to an axis orthogonal to the longitudinal axis) that is inclined relative to the longitudinal axis and relative to an axis orthogonal to the longitudinal axis.

Regarding claim 23, Plambech discloses wherein the one or more ejector cogs (see “C” in figure 4a above) and one or more lock cogs (see “LC” in figure 4a above) comprise an end portion (see “P” in figure 4a above) that is inclined (due to slope feature in element “P” in figure 4a, element “P” is construed as inclined) relative to the longitudinal axis at an angle. Plambech is silent regarding the specifics of an angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis. The instant disclosure describes the parameter of the angle as being merely preferable, and does not describe the an angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis as contributing any unexpected results to the system. As such, parameters such as an angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis would be dependent on the actual application of the auto injector and, thus would be a design choice based on the actual application.

Regarding claim 24, Plabech discloses wherein the ejector rod 210 comprises a substantially cylindrical portion (element 210 has a substantially cylindrical portion), wherein the one or more ejector cogs (see “C” in figure 4a above) comprises one or more chamfers (element 219 forms chamfers) positioned about the longitudinal axis to form a rotational asymmetric end portion (asymmetric end portion formed at element “P” of element 210 in figure 4a above); and wherein the one or more ejector lock cogs (see “LC” in figure 4a above) comprise one or more complementary chamfers (element 219 forms chamfers) to form a complementary rotational asymmetric end portion (asymmetric end portion formed at element “P” of element 330 in figure 4a above).

Regarding claim 25, Plambech discloses comprising a plunger rod 280; wherein the ejector (integrated structure formed by elements 310, 210, 230 and 220) comprises an ejector rod (rod formed by integrated structure formed by elements 230 and 220) which is spring-loaded (page 14, lines 6-8) by a spring ejector member 235; wherein the plunger rod 280 and the bore (hollow portion inside element 240, claim do not recite where bore is located so any bore could be used) are configured for longitudinal relative movement (page 12, lines 30-35).

Regarding claim 32, Plambech discloses wherein the ejector lock 231 is coupled to a resilient member 235 that biases the ejector lock 231 towards the second angular position (page 14, lines 6-8).

Allowable Subject Matter
Claims 18, 26-31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 18, 26-31 and 33 was previously indicated allowable in the office action mailed on 11/22/2021.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 17, lines 5-last line that Plambech fails to teach “wherein the elongated ejector is suspended to move along the longitudinal direction” as recited in claim 1 because integrated structure formed by elements 310, 210, 230 and 220 of Plambech is used for teaching the claimed ejector and only elements 210 and 230 of Plambech are longitudinally moveable instead of all the elements 310, 210, 230 and 220 of Plambech. Examiner respectfully disagrees. Applicant’s original disclosure refers to element 200 as the elongated ejector and the page 33, lines 9-21 discloses that element 200 is suspended to move along the longitudinal direction because element because element 202 moves relative to element 212. Thus, interpreting claim in light of applicant’s disclosure would also mean that the ejector can be construed to be moving along longitudinal direction if a portion of the ejector is longitudinally moving. Therefore, the rejection is proper. 

Applicant further argues on page 18, line 1-page 19, line 2 that Plambech fails to disclose “a longitudinal ejector slot extending towards the ejector support face from an ejector rest portion” because relative direction of the track portions extend towards a distal end of the sleeve mount 320 in the opposite direction of the distal surface 233. Examiner respectfully disagrees. Due to the shape of the slopes, the relative direction of track portions could be construed to be extending in both directions i.e. upwards and downwards (the direction argued by applicant). The annotated figure 5A below shows, how the track portions could also be construed as being extending upwards i.e. in the direction towards element 233. Therefore, the rejection is proper.

    PNG
    media_image3.png
    376
    576
    media_image3.png
    Greyscale

Applicant further requests on page 18, lines 3-7 regarding clarifying how element 231 or 213 of Plambech are being cited as “an ejector lock”. In response, the claim do not recite the structural details of the ejector lock instead recites the ejector slot function. Element 231 is providing support for turning at least a fraction of a revolution and maintaining a longitudinal position as explained on page 18, lines 19-25, 30-35 and also comprises an ejector lock support portion that is configured to align with and slide along the longitudinal ejector slot. Thus, element 231 does meet the claimed function of the ejector lock therefore, the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783